This case originated in the justice court. The appellee sued to recover $70 for work done on an oil well for appellant on February 8, 1920, for $10 automobile hire in going to the well, and for the further sum of $50 automobile hire on other jobs performed for appellant. All assignments have been considered, and are regarded as without merit, except the eighth, ninth, and eleventh. The testimony was sufficient to require the submission of the case to the jury. The issue of custom was submitted in a special issue and charge requested by appellant. The court erred in admitting in evidence the tickets or bills of March 24th and March 30th, each of which contained a charge of $10 for auto hire, because there was no evidence of authority on the part of the well drillers, Merryman and Freeland, to approve the same. Not only was there no evidence of their authority to approve the bills, but there is direct evidence that they were without such authority. For the reasons indicated, the eighth and ninth assignments are sustained. These bills constituted the only evidence to sustain two items of $10 each for auto hire on the dates indicated. This error can be cured by a remittitur of $20. The eleventh assignment is sustained, and the judgment should be reformed, so as to draw interest from April 22, 1920. If a remittitur of $20 be filed by appellee in 15 days from date, the judgment will be affirmed, with reformation indicated as to interest. If it be not so filed, the case is ordered reversed and remanded.
 *Page 224